DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 11/26/2021. Claims 1-10, 15-17 and 19-20 are pending in this Action. Claims 11-14 and 18 had been previously cancelled. Newly added claim 21 is allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
 
Remark
In the response filed 11/26/2021, claims 1 and 15 have been amended, no claim has been cancelled, and new claim 21 has been added.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 15 have been considered but are not persuasive. The Applicant argues 
Even if Nakagawa is interpreted as suggesting that address data can be changed multiple times, as the Examiner asserts, this cannot reasonably be interpreted as teaching or suggesting both (1) “modifying a first local context subset” that “comprises a first type of data” in response to “receiving a first propagation record from a replication server,” and (ii) “modifying [a] second local context subset” that “comprises a second type of data” in response to “receiving a second propagation record from the replication server,” as required by amended claim 15.

Because Nakagawa does not describe all of the subject matter of amended claim 15, Applicant respectfully submits that amended claim 15 and its corresponding dependent claims should be allowed.

The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
	Claim 15 is now rejected under 35 USC 103 for being obvious over Nakagawa reference for the following reasons:
Nakagawa in at least Fig. 17-23, and paragraphs 220-230 discloses that the “data contents” includes subsets of data such as address data (i.e. a first type of data) and email or cell phone data (a second type of data). The first type of data (i.e. address data) is updated in the first updating action without changing the email or cell phone data (i.e. second subset of local data) of the user which corresponds to the limitation of “modifying a first local context subset data based at least in part on the first propagation record without processing any records in a second local context subset, wherein the first 
Furthermore, Nikagawa discloses that the “data contents” (of Fig. 18-23 for example) include email or cell phone data as a second type of data. Nakagawa further discloses a second update action in which data of the “data contents” is updated for second time. Although, Nakagawa does not explicitly mention updating the email or cell phone data in the second update action, it would be well within a knowledge of a person of ordinary skill in the art that to only change the cell phone number or email data of “data contents” (i.e. second subset of data with second data type) in a second update of the “data contents” without changing the home address data in case the cell phone number or email address of the user is changed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Nakagawa in view Nakawa’s own teaching and knowledge of a person of ordinary skill int the art to “modify the second local context subset based at least in part on the second propagation record without processing any records in the first local context subset” with reasonable expectation of success.
Thus, for the above reasons the limitations of amended claim 15 are obvious over Nakagawa reference.


The Examiner respectfully disagrees with the Applicant’s argument that
Applicant respectfully submits that the cited references do not teach or suggest modifying context data differently from a modification indicated in an update record. In other words, Applicant respectfully submits that the cited references do not teach or suggest “modifying the second information differently from the second modification to the second information,” as recited in amended claim 1, where the “second modification to the second information” is included in an “update record” received from “one of a plurality of replication clients.”

Because the cited references do not teach or suggest all of the subject matter of amended claim 1, Applicant respectfully submits that amended claim 1 and its corresponding dependent
claims should be allowed.

The Examiner holds that the newly amended limitation to claim 1 is taught by new reference Supramaniam. 
Supramaniam discloses that a server receives an update from a client for information stored on the server, however, the received update is rejected by the server and said information is not updated based on received update from the client is rejected. The server information is updated differently from the received update from the client (See Supramaniam: at least col. 33, lines 17-63, col. 35, lines 12-48 and col. 53, line 56 through col. 54, line 67 and Fig. 24A-25D) which corresponds to the limitation of “modifying the second information differently from the second information to the second information in the update record, thereby producing modified second information,” recited in claim 1.
combination of Buchanan, Ton, and Supramaniam discloses all the limitations of amended claim 1.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan, US 5,758,355 in view of Ton et al., US 2010/0088430 (Ton, hereafter) and further in view of Supramaniam et al., US 8,635,373 (Supramaniam, hereafter).
Regarding claim 1,
Buchanan discloses a method of replicating data using a replication server of a multi-user system, the method comprising:
storing context data on the replication server, the context data related to interaction(s) of one or more user(s) with or via the multi-user system, the context data comprising first information and second information (See Buchanan: at least Fig. 1 and col. 4, lines 18-36, storing subsets of data on a database server related to ;
receiving, from a first one of a plurality of replication clients of the multiuser system, an update record corresponding to less than all of the stored context data, (See Buchanan: at least Fig. 1 and col. 4, lines 18-36);
using the replication server, automatically determining a plurality of propagation records based at least in part on the received update record, wherein the plurality of propagation records comprises (See Buchanan: at least Fig. 1 and col. 5, line 10 through col. 6, line 7, and col. 9, lines 14-67, during the synchronization determining distribution records to propagate to multiple clients based on received updates),  
a first propagation record that includes the modified first information and omits the modified second information (See Buchanan: at least Fig. 1 and col. 5, line 10 through col. 6, line 7, and col. 9, lines 14-67, a first subset of modified information/records from database server pertain to a first client is propagated to the first client. Said records pertain to the first client does not include (i.e. omits) the modified records or information pertain to a second client); and 
a second propagation record that includes the modified second information and omits the modified first information (See Buchanan: at least Fig. 1 and col. 5, line 10 through col. 6, line 7, and col. 9, lines 14-67, a second subset of modified information/records from database server pertain to the second client is ;
transmitting the first propagation record to a first propagation client (See Buchanan: at least Fig. 1 and col. 5, line 10 through col. 6, line 7, and col. 9, lines 14-67); and
transmitting the second propagation record to a second propagation client (See Buchanan: at least Fig. 1 and col. 5, line 10 through col. 6, line 7, and col. 9, lines 14-67).
Although Buchanan discloses receiving at the server an update from a client, Buchanan does not explicitly teach the update record comprising a first modification to the first information and a second modification to the second information; modifying the first information based at least in part on the first modification to the first information in the update record, thereby producing modified first information.
On the other hand, Ton discloses receiving at a server updates of personal information that includes name, address, company name, contact information, etc. Therefore, the update of information could comprise a first update related to a fist information such as name or address and a second update related to a second information such as company name or contact information.  The server modifies at least the first information (e.g. name or address) based on the update received from the client (See Ton: at least para 35, 38-39, 54-56, and Fig. 4). 

The combination of Buchanan and Ton discloses the limitation as stated above including receiving update for second information and producing a second updated information. However, it does not explicitly teach modifying the second information differently from the second information to the second information in the update record, thereby producing modified second information.
On the other hand, Supramaniam discloses that a server receives an update from a client for information stored on the server, however, the received update is rejected by the server and said information is not updated based on received update from the client is rejected. The server information is updated differently from the received update from the client (See Supramaniam: at least col. 33, lines 17-63, col. 35, lines 12-48 and col. 53, line 56 through col. 54, line 67 and Fig. 24A-25D). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Buchanan and Ton with Supramaniam’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to 
Regarding claim 3,
the combination of Buchanan, Ton, and Supramaniam discloses receiving, from a second, different one of the plurality of replication clients, a second update record corresponding to less than all of the stored context data; using the replication server, automatically determining a plurality of second propagation records based at least in part on the received second update record, wherein each of the second propagation records corresponds to a respective, different proper subset of the stored context data; and transmitting the plurality of second propagation records via one or more communications interfaces, wherein at least one of the propagation records and at least one of the second propagation records are transmitted to a selected one of the plurality of replication clients (See Buchanan: at least Fig. 1 and col. 4, lines 18-36 and Ton: at least para 35, 38-39, 54-56, and Fig. 4, there are plurality of clients and it is obvious to receive second update record from different clients, and transmitting feeds to clients/followers).
Regarding claim 8,
the combination of Buchanan, Ton, and Supramaniam discloses the receiving includes accepting data of the update record in response to a signal from the first one of the plurality of replication clients (See Buchanan: at least Fig. 1 and col. 4, ; and the transmitting includes transmitting respective notification signals to respective ones of the replication clients (See Buchanan: at least Fig. 1 and col. 5, line 10 through col. 6, line 7, and col. 9, lines 14-67).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan, US 5,758,355 in view of Ton et al., US 2010/0088430 further in view of Supramaniam et al., US 8,635,373 further in view of Wong et al., US 2013/0117353 A1 and further in view of Kehoe et al., US 2012/0095973 A1 (Kehoe, hereafter).
Regarding claim 4,
the combination of Buchanan, Ton, and Supramaniam discloses the limitations as stated above. However, it does not explicitly teach determining a match between the update record and stored trigger conditions; and in response to the match: receiving a second update record from the observer unit; and modifying the stored context data based at least in part on the received second update record.
On the other hand, Wong discloses determining a match between the update record and stored trigger conditions (See Wong: at least Fig. 15-16 and paragraphs 221, 361-362, 369, and 376, determining a match between a trigger and at least an update in order to activate a custom rule); and in response to the match: receiving a second update record from the observer unit; and modifying the stored context data based at least in part on the received second update record (See Wong: at least Fig. 15-16 and paragraphs 361 -364, 369, 376-377, and 401, activating the custom rule function (i.e. observation unit) may result in modifying a database record).

The combination of Buchanan, Ton, Supramaniam, and Wong discloses activating a customer rule (which corresponds to an observation unit) which is a programming function/package (see at least paragraph 368 and Fig. 19) defining actions that modifies database records (see at least paragraphs 401). Note that it is a common knowledge in the art of computer programming language that a function that modifies a record take input parameters (such as identifiers, memory address, variables, etc.) and creates an output accordingly. However, it does not expressly teach the features of selecting data from the stored context data based at least in part on stored input criteria; and transmitting the selected data to an observer unit. 
On the other hand, Kehoe discloses determining input data for a function based on input criteria depending on type of the function (See Kehoe: at least paragraphs 100, 104, and 117-118). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Buchanan, Ton, Supramaniam and Wong with Kehoe’s teaching in order to implement above function with reasonable expectation of success. The motivation for 
Regarding claim 5,
the combination of Buchanan, Ton, Supramainam, Wong, and Kehoe discloses using the replication server, automatically determining a second plurality of propagation records based at least in part on the received second update record, wherein each of the propagation records corresponds to a respective, different proper subset of the stored context data; and transmitting the propagation records of the second plurality of propagation records to respective ones of the replication clients via the one or more communications interfaces (See Buchanan: at least Fig. 1 and col. 4, lines 18-36 and Ton: at least para 35, 38-39, 54-56, and Fig. 4).
Regarding claim 6,
the combination of Buchanan, Ton, Supramainam, Wong, and Kehoe discloses carrying out computer program instructions of the observer unit in a restricted-privilege execution configuration (See Buchanan: at least Fig. 1 and col. 4, lines 18-36 and Ton: at least para 35, 38-39, 54-56, and Fig. 4).
Regarding claim 7,
the combination of Buchanan, Ton, and Supramainam discloses the limitations as stated above. However, it does not explicitly teach determining a match between the update record and stored trigger conditions; and in response to the match: receiving a second update record from the observer unit; and modifying the stored context data based at least in part on the received second update record.
Wong discloses determining a match between at least part of the  stored context data and stored trigger conditions (See Wong: at least Fig. 15-16 and paragraphs 221,361-362, 369, and 376, determining a match between a trigger and at least data in order to activate a custom rule); and in response to the match: receiving a second update record from the observer unit; and modifying the stored context data based at least in part on the received second update record (See Wong: at least Fig. 15-16 and paragraphs 361 -364, 369, 376-377, and 401, activating the custom rule function (i.e. observation unit) may result in modifying a database record). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Buchanan, Ton, and Supramainam with Wong’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by updating the information based on activating certain conditions.
The combination of Buchanan, Ton, Supramainam and Wong discloses activating a customer rule (which corresponds to an observation unit) which is a programming function/package (see at least paragraph 368 and Fig. 19) defining actions that modifies database records (see at least paragraphs 401). Note that it is a common knowledge in the art of computer programming language that a function that selecting data from the stored context data based at least in part on stored input criteria; and transmitting the selected data to an observer unit. 
On the other hand, Kehoe discloses determining input data for a function based on input criteria depending on type of the function (See Kehoe: at least paragraphs 100, 104, and 117-118). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Buchanan, Ton, Supramainam, and Wong with Kehoe’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve efficiency of the method by allowing the method to determine input data to custom rule function based on the type of the custom rule.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan, US 5,758,355 in view of Ton et al., US 2010/0088430 further in view of Supramaniam et al., US 8,635,373 and further in view of Fries et al., US 2012/0323853 (Fries, hereafter).
The combination of Buchanan, Ton, and Supramainam discloses the limitations as stated above including modifying data stored at the server. However, it does not expressly teach storing a snapshot of the stored context data separate from the stored context data; and processing the stored snapshot using a machine-learning algorithm. 
 Fries discloses storing a snapshot of a virtual machine and processing the snapshots using a machine learning languages (See Fries: at least paragraph 5). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Buchanan, Ton, and Supramainam with Fries’s teaching in order to store a snapshot of the stored context data separate from the stored context data; process the stored snapshot using a machine-learning algorithm; and modify the stored context data based at least in part on an output of the machine-learning algorithm. The motivation for doing so would have been to improve utility of the method by determining the features and properties of the snapshot and modifying the server data according the identified features.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al., US 2004/0107236 (Nakagawa, hereafter) in view of common knowledge of a person of ordinary skill in the art.
Regarding claim 15,
Nakagawa discloses a replication client of a multi-user system, the replication client comprising:
a communications interface; a user interface; one or more processing units operably coupled to the communications interface and the user interface (See Nakagawa: at least Fig. 3, and paragraphs150 and 307-308); and
one or more computer storage media having thereon local context data comprising a plurality of local context subset and instructions that, when executed by the one or more processing units (See Nakagawa: at least Fig. 3, and paragraphs150 and 307-308), cause the one or more processing units to perform operations comprising:
receiving a propagation record from a replication server  (See Nakagawa: at least Fig. 17-23, and paragraphs 220-230, receiving a first propagation from the server at terminal devices such as A, B, and F to change the “content data”); 
modifying a first local context subset data based at least in part on the first propagation record without processing any records in a second local context subset, wherein the first local context subset comprises a first type of data that is related to interactions with the multi-user system and the second local context subset comprises a second type of data that is related to second user interaction with the multiuser system (See Nakagawa: at least Fig. 17-23, and paragraphs 220-230, the “data contents” include subsets of data such as address data (i.e. a first type of data) and email or cell phone data (a second type of data). The first type of data (i.e. address data) is updated ;
receiving a second propagation records from the replication server (See Nakagawa: at least Fig. 17-23, and paragraphs 220-230, receiving the second propagation from the server at terminal devices such as A, B, and F);
receiving a data record via the user interface (See Nakagawa: at least Fig. 3-4B);
determining an update record based at least in part on the data record and the local context data (See Nakagawa: at least Fig. 6-11 and paragraphs 18, 156-157, and 163); and
transmitting the determined update record to the replication server via the communications interface to update context data stored at the replication server (See Nakagawa: at least Fig. 6-11 and paragraphs 18, 156-157, and 163).
Nakagawa discloses receiving a second propagation from the server at terminal devices and changing subsets of data in the “data content” (See Nakagawa: at least Fig. 17-23, and paragraphs 220-230). However, Nakagawa does not explicitly teach modifying the second local context subset based at least in part on the second propagation record without processing any records in the first local context subset.

Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Nakagawa in view Nakawa’s own teaching and knowledge of a person of ordinary skill int the art to modify the second local context subset based at least in part on the second propagation record without processing any records in the first local context subset with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the client device by allowing the client to update a second set of data (e.g. cell phone number of email address) in a second update action without changing any other data in the first update action.
Regarding claim 16,
Nakagawa discloses receiving an additional data record via the user interface; modifying the local context data based at least in part on the additional data record; and providing an output via the user interface based at least in part on the modified local context data (See Nakagawa: at least Fig. 3-4B, Fig. 13-16 and paragraphs 163 and 198, additional data record such as email, schedule, chat, etc.).
Regarding claim 17,
Nakagawa discloses the providing the output being performed prior to communicating via the communications interface (See Nakagawa: at least Fig. 3-4B).
Regarding claim 19,
Nakagawa discloses receiving a second data record; determining a second update record based at least in part on the second data record and second local context data different from the local context data; and transmitting the determined second update record via the communications interface (See Nakagawa: at least Fig. 3-4B, Fig. 13-16 and paragraphs 163 and 198).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al., US 2004/0107236 in view of common knowledge of a person of ordinary skill in the art and further in view of Haverinen, US 2015/0106403 A1.
Nakagawa discloses the limitations as stated above including input devices as sensors. However, Nakagawa does not expressly teach receiving, via the communications interface, a query specification including a database query referencing the sensor; retrieving data from the sensor; performing the database query 
On the other hand, Haverinen discloses querying a database based on information retrieved from a sensor measurement data and displaying the data objected retrieved from the database (See Haverinen: at least Fig. 2, Fig. 5, Fig. 9, and associated text). 
Nakagawa and Haverine are from the same field of data processing. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Nakagawa with Haverinen's teaching in order to receive, via the communications interface, a uery specification including a database query referencing the sensor; retrieve data from the sensor; performing the database query using the retrieved data; and transmit a result of the performed database query via the communications interface. The motivation for doing so would have been to improve utility of the method by enabling the client to generate a query to search a database based on acquired information from sensors.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under non-statutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The limitations of claim 2 are not being anticipated or obvious over prior art of the record or other prior art that the Examiner encountered during the search.

Claim 21 is allowed. The combination of limitations recited in claim 21 is not t-- not being anticipated by or obvious over the prior art that the Examiner encountered during the search of prior art.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        03/23/2022